DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 has been entered.

Remarks
3.	In response to communications filed on 3/1/2021, no new claims have been cancelled; claims 1, 34 and 40 have been amended, and no new claims have been added. Therefore, claims 1 and 28-46 are presently pending in the application.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1 and 28-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Serdyukov et al. (NPL- “Placing Flickr Photos on a Map”) [As disclosed on the IDS filed 6/12/20], in view of Frank (U.S. Patent Application Publication No. 2008/0010605).
As to claim 1, Serdyukov et al. teaches a method (See Serdyukov et al., abstract), comprising: determining, using the one or more computing systems, a probability distribution of one or more geographical locations over the one or more annotations (See Serdyukov et al., Section 4, wherein Serdyukov discloses “determining the location of a photo, given a set of tags. By estimating a language model through analysis of the terms people use to describe images taken at a particular location, we can predict the most likely position where this photo was taken. In other words, we are interested in obtaining a ranking list of locations L, which is ordered by the descending probability for a given tag set T belonging to an image is taken within the bounds of L…A location in our framework is represented by a multinomial probability distribution over the vocabulary of tags,” wherein “tags” is read on annotations); 
responsive to determining the probability distribution of the one or more geographical locations over the one or more annotations (See Serdyukov et al., Sections 4-4.2, wherein Serdyukov discloses “determining the location of a photo, given a set of tags. By estimating a language model through analysis of the terms people use to describe images taken at a particular location, we can predict the most likely position where this photo was taken. In other words, we are interested in obtaining a ranking list of locations L, which is ordered by the descending probability for a given tag set T belonging to an image is taken within the bounds of L”), 
determining, using the one or more computing systems, a second item of content having one or more second annotations (See Serdyukov et al., Sections 4 and 4.3, wherein Serdyukov discloses “one or more geographical locations” corresponding to more that one item of content {second item of content} with locations, tags and annotations); and 
determining, using the one or more computing systems, one or more second geographical locations corresponding to the second item of content based, at least in part, on (i) the one or more second annotations of the second item of content and (ii) the probability distribution of the one or more geographical locations over the one or more annotations (See Serdyukov et al., Sections 4 and 4.3, wherein Serdyukov discloses “determining the location of a photo, given a set of tags. By estimating a language model through analysis of the terms people use to describe images taken at a particular location, we can predict the most likely position where this photo was taken. In other words, we are interested in obtaining a ranking list of locations L, which is ordered by the descending probability for a given tag set T belonging to an image is taken within the bounds of L…A location in our framework is represented by a multinomial probability distribution over the vocabulary of tags,” and “annotate images with tags that can be recognised as location-specific from a first glance: names of places (e.g. cities or countries), points-of-interest (e.g. monuments, stadiums, hotels, or bars) or events known to happen in certain locations (e.g. festivals, sport competitions)” wherein “tags” is read on annotations).
Serdyukov et al. teaches a “generic methods for placing photos uploaded to Flickr on the World map. As primary input for our methods we use the textual annotations provided by the users to predict the single most probable location where the image was taken” (See Serdyukov et al., abstract) and “system using a snapshot of nearly 400,000 geo-tagged photos from Flickr with textual annotations” (See Serdyukov et al., Section 1, Introduction). Serdyukov et al. also teaches the probability distribution of the one or more geographical locations over the one or more annotations (See Serdyukov et al., Sections 4 and 4.3, wherein Serdyukov discloses “A location in our framework is represented by a multinomial probability distribution over the vocabulary of tags”). Serdyukov et al., however, does not explicitly teach or going into detail regarding the computing system and storage method of the accessing, using one or more computing systems, one or more annotations corresponding to one or more items of content. Specifically, Serdyukov et al. does not explicitly teach accessing, using one or more computing systems, one or more annotations corresponding to one or more items of content; storing, in a data store and using the one or more computing systems, the probability distribution of the one or more geographical locations over the one or more annotations.
Frank teaches systems and methods for generating and correcting location references extracted from text (See abstract), in which he teaches accessing, using one or more computing systems, one or more annotations corresponding to one or more items of content (See Frank, paragraphs 12, 15, 29, 148 180, and 279-281, wherein Frank discloses a computing system and textual map annotations);
storing, in a data store and using the one or more computing systems, the probability distribution (See Frank, paragraphs 185, 187 and 192, wherein Frank teaches “the computer system 20 includes a storage 22 system which contains information in the form of documents, along with location-related information about the documents”).
Serdyukov et al. and Frank are from the analogous art of processing and managing location information and data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Serdyukov et al. and Frank to have combined Serdyukov et al. and Frank.  The motivation to combine Serdyukov et al. and Frank is to provide a tool that presents users with information about geographic regions or spatial domains, such as driving directions presented on a map (See Frank, paragraphs 7-8).  Therefore, it would have been obvious to one skilled in the art to combine Serdyukov et al. and Frank.

Serdyukov et al. as modified, teaches associating the one or more annotations with one or more cells of a map having a cell grid layout based, at least in part, on the probability distribution (See Serdyukov et al., Section 1. Introduction; Sections 3 and 3.2, wherein Serdyukov discloses “an m × n grid based on the longitude/latitude co-ordinates of the globe, where each grid cell represents a location. Using a set of images whose locations are known, we place each image in its corresponding grid cell”).

As to claims 29, and 42, Serdyukov et al. as modified, teaches Attorney Docket No: YAH1P367C1/Y05556US01 3smoothing the probability distribution such that a smoothed probability distribution is generated (See Serdyukov et al., sections 4-4.2 and 4.4, wherein Serdyukov discloses “The motivation to smooth from neigbourhoods of locations comes from the need to overcome data sparseness and from understanding that some tags indicate an area that exceeds the bounds of specific location”); and associating the one or more annotations with corresponding geographical locations is performed based, at least in part, on the smoothed probability distribution (See Serdyukov et al., sections 4-4.2 and 4.4, wherein Serdyukov discloses “The motivation to smooth from neigbourhoods of locations comes from the need to overcome data sparseness and from understanding that some tags indicate an area that exceeds the bounds of specific location”; Also see Krumm et al., Figure 6; column 10, line 51-column 11, line 29, wherein Krumm discloses a “intelligent component” generates a probability distribution to analyze the annotation data).

Serdyukov et al. as modified, teaches wherein smoothing the probability distribution is performed based, at least in part, on annotation-specific smoothing (See Serdyukov et al., sections 4-4.2 and 4.4, wherein Serdyukov discloses “The motivation to smooth from neigbourhoods of locations comes from the need to overcome data sparseness and from understanding that some tags indicate an area that exceeds the bounds of specific location”; Also see Krumm et al., Figure 6; column 10, line 51-column 11, line 29, wherein Krumm discloses a “intelligent component” generates a probability distribution to analyze the annotation data).  

As to claims 31, and 44, Serdyukov et al. as modified, teaches wherein smoothing the probability distribution is performed based, at least in part, on annotation-based smoothing with neighboring locations within a predefined distance of one another (See Serdyukov et al., sections 4-4.2 and 4.4, wherein Serdyukov discloses “The motivation to smooth from neigbourhoods of locations comes from the need to overcome data sparseness and from understanding that some tags indicate an area that exceeds the bounds of specific location”).

As to claims 32, 36 and 45, Serdyukov et al. as modified, teaches wherein the one or more items of content have location metadata and the second item of content does not have location metadata (See Frank, paragraph 32, wherein Frank teaches “The interface allows at least one of associating the metadata with a previously unidentified location reference within the document, removing metadata that inappropriately identifies a location reference within the document, modifying coordinates associated with a location reference within the document, and modifying a confidence score associated with a location reference within the document”). 

As to claims 33, and 46, Serdyukov et al. as modified, teaches wherein the probability distribution is determined based, at least in part, on a language model (See Serdyukov et al., abstract; section 4, modeling locations wherein Serdyukov discloses probability distribution using language models).

As to claim 34, Serdyukov et al. teaches a system, comprising:  
identify an item of content having one or more first annotations and location metadata (See Serdyukov et al., Section 4, wherein Serdyukov discloses “determining the location of a photo, given a set of tags. By estimating a language model through analysis of the terms people use to describe images taken at a particular location, we can predict the most likely position where this photo was taken. In other words, we are interested in obtaining a ranking list of locations L, which is ordered by the descending probability for a given tag set T belonging to an image is taken within the bounds of L); 
determine, based, at least in part, on the location metadata of the item of content, a probability distribution of the one or more first annotations of the item16/054,941 Page 4of content over two or more geographic locations (See Serdyukov et al., Section 4, wherein Serdyukov discloses “determining the location of a photo, given a set of tags. By estimating a language model through analysis of the terms people use to describe images taken at a particular location, we can predict the most likely position where this photo was taken. In other words, we are interested in obtaining a ranking list of locations L, which is ordered by the descending probability for a given tag set T belonging to an image is taken within the bounds of L…A location in our framework is represented by a multinomial probability distribution over the vocabulary of tags,” wherein “tags” is read on annotations); 
responsive to determining the probability distribution of the one or more first annotations of the item of content over the two or more geographic locations (See Serdyukov et al., Sections 4-4.2, wherein Serdyukov discloses “determining the location of a photo, given a set of tags. By estimating a language model through analysis of the terms people use to describe images taken at a particular location, we can predict the most likely position where this photo was taken. In other words, we are interested in obtaining a ranking list of locations L, which is ordered by the descending probability for a given tag set T belonging to an image is taken within the bounds of L”);
determine a second item of content having one or more second annotations (See Serdyukov et al., Sections 4 and 4.3, wherein Serdyukov discloses “one or more geographical locations” corresponding to more that one item of content {second item of content} with locations, tags and annotations); and
determine one or more geographical locations corresponding to the second item of content based, at least in part, on (i) the one or more second annotations of the second item of content and (ii) the probability distribution of the one or more first over the two or more geographic locations (See Serdyukov et al., Sections 4 and 4.3, wherein Serdyukov discloses “determining the location of a photo, given a set of tags. By estimating a language model through analysis of the terms people use to describe images taken at a particular location, we can predict the most likely position where this photo was taken. In other words, we are interested in obtaining a ranking list of locations L, which is ordered by the descending probability for a given tag set T belonging to an image is taken within the bounds of L…A location in our framework is represented by a multinomial probability distribution over the vocabulary of tags,” and “annotate images with tags that can be recognised as location-specific from a first glance: names of places (e.g. cities or countries), points-of-interest (e.g. monuments, stadiums, hotels, or bars) or events known to happen in certain locations (e.g. festivals, sport competitions)” wherein “tags” is read on annotations).
Serdyukov et al. teaches a “generic methods for placing photos uploaded to Flickr on the World map. As primary input for our methods we use the textual annotations provided by the users to predict the single most probable location where the image was taken” (See Serdyukov et al., abstract) and “system using a snapshot of nearly 400,000 geo-tagged photos from Flickr with textual annotations” (See Serdyukov et al., Section 1, Introduction). Serdyukov et al. also teaches the probability distribution of the one or more geographical locations over the one or more annotations (See Serdyukov et al., Sections 4 and 4.3, wherein Serdyukov discloses “A location in our framework is represented by a multinomial probability distribution over the vocabulary of tags”). Serdyukov et al., however, Serdyukov et al. does not explicitly teach at least one processor; a memory; and computer program code stored in a non-transitory computer readable storage medium, wherein the computer program code is executable by the at least one processor; store, in a data store, the probability distribution of the one or more first annotations of the item of content over the two or more geographic locations.
Frank teaches systems and methods for generating and correcting location references extracted from text (See abstract), in which he teaches at least one processor; a memory; and computer program code stored in a non-transitory computer readable storage medium, wherein the computer program code is executable by the at least one processor (See Frank, paragraphs 12, 15, 29, 148 180, and 279-281, wherein Frank discloses a computing system and textual map annotations);
store, in a data store, the probability distribution of the one or more first annotations of the item of content over the two or more geographic locations (See Frank, paragraphs 185, 187 and 192, wherein Frank teaches “the computer system 20 includes a storage 22 system which contains information in the form of documents, along with location-related information about the documents”).
Serdyukov et al. and Frank are from the analogous art of processing and managing location information and data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Serdyukov et al. and Frank to have combined Serdyukov et al. and Frank.  The motivation to combine Serdyukov et al. and Frank is to provide a tool that presents users with information about geographic regions or spatial domains, such as driving directions presented on a map (See Frank, paragraphs 7-8).  Therefore, it would have been obvious to one skilled in the art to combine Serdyukov et al. and Frank.

As to claim 35, Serdyukov et al. as modified, teaches wherein the probability distribution is determined based, at least in part, on a language model (See Serdyukov et al., abstract; section 4, modeling locations wherein Serdyukov discloses probability distribution using language models).

As to claim 37, Serdyukov et al. as modified, teaches smooth the probability distribution such that a smoothed probability distribution is generated (See Serdyukov et al., sections 4-4.2 and 4.4, wherein Serdyukov discloses “The motivation to smooth from neigbourhoods of locations comes from the need to overcome data sparseness and from understanding that some tags indicate an area that exceeds the bounds of specific location”; Also see Krumm et al., Figure 6; column 10, line 51-column 11, line 29, wherein Krumm discloses a “intelligent component” generates a probability distribution to analyze the annotation data);16/054,941 Page 5wherein the one or more geographical locations corresponding to the second item of content  are determined based, at least in part, on the smoothed probability distribution (See Serdyukov et al., abstract; section 4.1, wherein Serdyukov discloses smoothing with neighbours).  

As to claims 38, Serdyukov et al. as modified, teaches wherein smoothing the probability distribution is performed based, at least in part, on annotation-specific smoothing (See Serdyukov et al., sections 4-4.2 and 4.4, wherein Serdyukov discloses “The motivation to smooth from neigbourhoods of locations comes from the need to overcome data sparseness and from understanding that some tags indicate an area that exceeds the bounds of specific location” and see  Serdyukov et al., abstract; sections 4.1-4.2, wherein Serdyukov discloses smoothed probability distribution Also see Krumm et al., Figure 6; column 10, line 51-column 11, line 29, wherein Krumm discloses a “intelligent component” generates a probability distribution to analyze the annotation data).  

As to claim 39, Serdyukov et al. as modified, teaches Attorney Docket No: YAH1P367C1/Y05556US01 3smoothing the probability distribution such that a smoothed probability distribution is generated (See Serdyukov et al., sections 4-4.2 and 4.4, wherein Serdyukov discloses “The motivation to smooth from neigbourhoods of locations comes from the need to overcome data sparseness and from understanding that some tags indicate an area that exceeds the bounds of specific location”; Also see Krumm et al., Figure 6; column 10, line 51-column 11, line 29, wherein Krumm discloses a “intelligent component” generates a probability distribution to analyze the annotation data); wherein associating the one or more annotations with corresponding geographical locations is performed based, at least in part, on the smoothed probability distribution (See Serdyukov et al., abstract; sections 4.1-4.2, wherein Serdyukov discloses smoothed probability distribution).  

As to claim 40, Serdyukov et al. teaches access one or more annotations corresponding to one or more items of content (See Serdyukov et al., Section 4, wherein Serdyukov discloses “determining the location of a photo, given a set of tags. By estimating a language model through analysis of the terms people use to describe images taken at a particular location, we can predict the most likely position where this photo was taken. In other words, we are interested in obtaining a ranking list of locations L, which is ordered by the descending probability for a given tag set T belonging to an image is taken within the bounds of L); 
determine a probability distribution of one or more geographical locations over the one or more annotations (See Serdyukov et al., Section 4, wherein Serdyukov discloses “determining the location of a photo, given a set of tags. By estimating a language model through analysis of the terms people use to describe images taken at a particular location, we can predict the most likely position where this photo was taken. In other words, we are interested in obtaining a ranking list of locations L, which is ordered by the descending probability for a given tag set T belonging to an image is taken within the bounds of L…A location in our framework is represented by a multinomial probability distribution over the vocabulary of tags,” wherein “tags” is read on annotations); 
responsive to determining the probability distribution of the one or more geographical locations over the one or more annotations (See Serdyukov et al., Sections 4-4.2, wherein Serdyukov discloses “determining the location of a photo, given a set of tags. By estimating a language model through analysis of the terms people use to describe images taken at a particular location, we can predict the most likely position where this photo was taken. In other words, we are interested in obtaining a ranking list of locations L, which is ordered by the descending probability for a given tag set T belonging to an image is taken within the bounds of L”); 
determine a second item of content having one or more second annotations (See Serdyukov et al., Sections 4 and 4.3, wherein Serdyukov discloses “one or more geographical locations” corresponding to more that one item of content {second item of content} with locations, tags and annotations); and 
determine one or more second geographical locations corresponding to the second item of content based, at least in part, on (i) the one or more second annotations of the second item of content and (ii) the probability distribution of the one or more geographical locations over the one or more annotations (See Serdyukov et al., Sections 4 and 4.3, wherein Serdyukov discloses “determining the location of a photo, given a set of tags. By estimating a language model through analysis of the terms people use to describe images taken at a particular location, we can predict the most likely position where this photo was taken. In other words, we are interested in obtaining a ranking list of locations L, which is ordered by the descending probability for a given tag set T belonging to an image is taken within the bounds of L…A location in our framework is represented by a multinomial probability distribution over the vocabulary of tags,” and “annotate images with tags that can be recognised as location-specific from a first glance: names of places (e.g. cities or countries), points-of-interest (e.g. monuments, stadiums, hotels, or bars) or events known to happen in certain locations (e.g. festivals, sport competitions)” wherein “tags” is read on annotations).
Serdyukov et al. teaches a “generic methods for placing photos uploaded to Flickr on the World map. As primary input for our methods we use the textual annotations provided by the users to predict the single most probable location where the image was taken” (See Serdyukov et al., abstract) and “system using a snapshot of nearly 400,000 geo-tagged photos from Flickr with textual annotations” (See Serdyukov et al., Section 1, Introduction). Serdyukov et al. also teaches the probability distribution of the one or more geographical locations over the one or more annotations (See Serdyukov et al., Sections 4 and 4.3, wherein Serdyukov discloses “A location in our framework is represented by a multinomial probability distribution over the vocabulary of tags”). Serdyukov et al., however, does not explicitly teach or going into detail regarding the computing system and storage method of the accessing, using one or more computing systems, one or more annotations corresponding to one or more items of content. Specifically, Serdyukov et al. does not explicitly teach a non-transitory computer-readable storage medium storing thereon computer-readable instructions, the computer-readable instructions being executable by one or more processors; store, in a data store, the probability distribution of the one or more geographical locations over the one or more annotations.
Frank teaches systems and methods for generating and correcting location references extracted from text (See abstract), in which he teaches a non-transitory computer-readable storage medium storing thereon computer-readable instructions, the computer-readable instructions being executable by one or more processors (See Frank, paragraphs 12, 15, 29, 148 180, and 279-281, wherein Frank discloses a computing system and textual map annotations);
store, in a data store, the probability distribution of the one or more geographical locations over the one or more annotations (See Frank, paragraphs 185, 187 and 192, wherein Frank teaches “the computer system 20 includes a storage 22 system which contains information in the form of documents, along with location-related information about the documents”).
Serdyukov et al. and Frank are from the analogous art of processing and managing location information and data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Serdyukov et al. and Frank to have combined Serdyukov et al. and Frank.  The motivation to combine Serdyukov et al. and Frank is to provide a tool that presents users with information about geographic regions or spatial domains, such as driving directions presented on a map (See Frank, paragraphs 7-8).  Therefore, it would have been obvious to one skilled in the art to combine Serdyukov et al. and Frank.
Response to Arguments
6.	Applicant's arguments filed on 3/1/2021, with respect to the rejected claims in view of the cited references have been considered but are moot in view of the new ground(s) of rejection. 

7.	In response to applicants’ arguments regarding the prior art of Frank, the arguments have been fully considered but are not found to be persuasive. Frank discloses a system using computers to “store, in a data store, the probability distribution of the one or more geographical locations over the one or more annotations” (See Frank, paragraphs 185, 187 and 192). Specifically, Frank teaches “the computer system 20 includes a storage 22 system which contains information in the form of documents, along with location-related information about the documents.”

In response to applicants’ arguments regarding “Claims 33, 35, 37-39 and 46 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Krumm in view of Frank in further view of Serdyukov, (NPL- ‘Placing Flickr Photos on a Map’) (hereinafter ‘Serdyukov’)…It is believed that Serdyukov does not make up for at least the aforementioned deficiencies of Krumm and Frank with regard to independent claims 1, 34 or 40,” the arguments have been fully considered but are not found to be persuasive. In Section 4, of Serdyukov discloses “determining the location of a photo, given a set of tags. By estimating a language model through analysis of the terms people use to describe images taken at a particular location, we can predict the most likely position where this photo was taken. In other words, we are 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





3/7/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164